TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-12-00332-CR



                                     Martin Lujan, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
       NO. D-1-DC-11-204642, THE HONORABLE KAREN SAGE, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Martin Lujan seeks to appeal from a judgment of conviction for

family violence assault. See Tex Penal Code Ann. § 22.01(b)(2)(A) (West 2011). The trial court

has certified that this is a plea bargain case and Lujan has no right of appeal. Accordingly, the appeal

is dismissed for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).




                                                __________________________________________
                                                J. Woodfin Jones, Chief Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: June 8, 2012

Do Not Publish